USDC IN/ND case 3:18-cv-00760-JD-MGG document 97 filed 03/16/21 page 1 of 1


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 DUSTIN E. MCGUIRE,

                      Plaintiff,

                     v.                           CAUSE NO.: 3:18-CV-760-JD-MGG

 JULIE KOLODZIEJ, as Administrator of
 the Estate of DR. JOSEPH M.
 THOMPSON, et al.,

                     Defendants.

                                        OPINION

      Dustin E. McGuire, a prisoner without a lawyer, filed two motions requesting an

extension of the deadline to respond to the discovery requests filed by the Estate of Dr.

Joseph Thompson. However, McGuire does not need an extension because he has

already responded to those requests by both answering and/or objecting to them. See

ECFs 89, 91, 95, 96. Therefore, the motions for extension (ECF 90 & ECF 92) are DENIED

AS MOOT.

      SO ORDERED this March 16, 2021.


                                                       s/Michael G. Gotsch, Sr.
                                                       Michael G. Gotsch, Sr.
                                                       United States Magistrate Judge
